THIS was an Indictment, for a misdemeanor in procuring a witness to leave the State, so that he could not be had to testify on the trial of an Indictment for a rape.
The respondent had appeared, at a former term, and given bonds for his appearance from term to term &c. The question was whether he could now appear by attorney; and the Court decided, that he might appear and plead by attorney as the punishment would not induce legal infamy, and the respondent had once appeared and given bonds, so that a suitable fine was secured.